Citation Nr: 1517092	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Retraining Assistance Program (VRAP) benefits from September 24, 2012 to December 13, 2012; January 7-8, 2013; 
February 8-12, 2013; and from March 15-22, 2013.  


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2013, the Board remanded this case for the agency of original jurisdiction (AOJ) to consider additional evidence in the first instance.  The case was subsequently readjudicated below via a December 2013 Supplemental Statement of the Case (SSOC).  Consequently, the Board concludes that the November 2013 remand directives have been substantially complied with, and that a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The record reflects the Veteran attended a school with overlapping periods of study for her coursework, and that she was not a full-time student for the periods from September 24, 2012 to December 13, 2012; January 7-8, 2013; 
February 8-12, 2013; and from March 15-22, 2013.


CONCLUSION OF LAW

The criteria for VRAP benefits for the periods from September 24, 2012 to December 13, 2012; January 7-8, 2013; February 8-12, 2013; and from March 15-22, 2013, are not met.  38 U.S.C.A. § 4100 (West 2014); Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that, as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

However, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to VRAP benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Board also adds that general due process considerations have been satisfied. See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of her claim, and she has in fact done so to include in her Notice of Disagreement and Substantive Appeal.  Further, she indicated on her Substantive Appeal that no hearing is desired in conjunction with this case.

The VRAP was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of a retraining assistance in a "high demand" occupation for unemployed eligible veterans between the ages of 35 and 60 as determined by DOL and VA.  

The VRAP Program ended on March 31, 2014.  However, the Veteran's appeal for benefits has been pending prior to the program's end date; therefore, a decision on whether she is eligible for VRAP benefits is warranted.

VRAP offered up to 12 months of training assistance to unemployed Veterans who met the following eligibility criteria: were at least 35 but no more than 60 years old, at the time of application; were unemployed on the date of application; received an other than dishonorable discharge; were not eligible for any other VA education benefit program (e.g., the Post-9/11 GI Bill, Montgomery GI Bill, Vocational Rehabilitation and Employment Assistance (VREA)); were not in receipt of VA compensation due to unemployability; and were not enrolled in a federal or state job training program.

Participants must have attended a program of education on a full-time basis in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program ($1,564 effective October 1, 2012 and $1,648 effective October 1, 2013).  

Participants did not receive benefits for any time period during which the training dropped below full-time status.  Participants must have been enrolled in a VA-approved program of education offered by a community college or technical school.  The program must have led to an Associate Degree, Non-College Degree, or a Certificate, and trained the Veteran for a high-demand occupation. 

In this case, the Veteran's basic eligibility for VRAP benefits are not in question, nor that the institution in which she did her coursework was a VA-approved program of education, as these matters have already been decided in her favor.  Rather, the issue is whether she was a full-time student during the relevant periods.  

Although the Veteran maintains she was a full-time student during the pertinent periods, the evidence of record, to include the information received from the institution in question, reflects she had overlapping periods of study for her coursework.  Moreover, due at least in part to the overlapping nature of her coursework, she was not a full-time student for the periods from September 24, 2012 to December 13, 2012; January 7-8, 2013; February 8-12, 2013; and from March 15-22, 2013.  

In pertinent part, the record reflects that a full-time program was 12 credit hours; and that the Veteran did not have this number of credit hours for the periods in question.  Moreover, the Veteran acknowledged in a December 2012 statement that there were overlapping terms of study; that the recent quarter was only classified as 10 credit hours, but this was the entire amount of classes for that particular program.

The Board is sympathetic to the Veteran, including her contention that she was taking all of the required classes for her particular program during the periods of time that are the focus of this appeal.  Nevertheless, the fact remains that, because of these overlapping terms of study and different requirements for each, she did not satisfy the requirements to be a full-time student for the periods from September 24, 2012 to December 13, 2012; January 7-8, 2013; February 8-12, 2013; and from March 15-22, 2013.  





The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In this case, the law and not the evidence, is dispositive of the appeal.  Consequently, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


